                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,

v.
                                                           CRIM NO.21-CR-20207

DAVID MICKENS,

                Defendant.
__________________________________/

                      ORDER GRANTING MOTION TO WITHDRAW

       The matter has come before the court regarding the continued representation of

Stacey Studnicki as counsel for the Defendant. Upon review of the motion and brief, and

for the reasons stated on the record, the court has determined that there is sufficient

reason for Ms. Studnicki to be allowed to withdraw as counsel for the Defendant.

Therefore, the Motion to Withdraw is GRANTED.

       IT IS ORDERED that the Community Federal Defender’s Office appoint a member

of the CJA panel to represent defendant David Mickens for these proceedings. Upon the

filing of as appearance by new counsel, a telephone status conference with counsel will be

scheduled.

       IT IS FURTHER ORDERED that the time period from May 7, 2021 and June 6,

2021 shall be excludable from time calculation mandated by the Speedy Trial Act,

18:U.S.C.§3161(H)(7)(B)(iv), and that the ends of justice served by this delay outweigh the

public’s and the defendant’s interest in a speedy trial.
      IT IS FURTHER ORDERED that substitute counsel file an appearance and meet

with Defendant as soon as practicable.

                                          s/ Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE


Dated: May 10, 2021


I hereby certify that a copy of the foregoing document was mailed to counsel of record on
this date, May 10, 2021, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522
